DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 2/11/21 are accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1, line 2, recites “a plate-shaped wafer workpiece”; lines 3-4 recites “a plate-shaped dummy workpiece”; while lines 5, 6, and 7 recite “the workpiece”. Thus, it is not clear “the workpiece” is referred to “wafer workpiece” or “dummy workpiece”?
b. Claim 5, line 2, recites “a plate-shaped wafer workpiece” and lines 3-4  recites “a plate-shaped dummy workpiece”; while lines 5, 6, and 7 recite “the workpiece”. Thus, it is not clear “the workpiece” is referred to “wafer workpiece” or “dummy workpiece”?
c. Claim 7, line 2, recites “a plate-shaped wafer workpiece” and lines 3-4 recites “a plate-shaped dummy workpiece”; while lines 5, 6, and 7 recite “the workpiece”. Thus, it is not clear “the workpiece” is referred to “wafer workpiece” or “dummy workpiece”?
d. Claim 3-4 are dependent from claim 1; therefore, inherit the deficiency of claim 1.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 5 and 7.
As to claims 1, 5 and 7; the prior art of record, taken alone or in combination, fails to disclose or render limitations “a crack forming step of applying a laser beam at first conditions to a plate-shaped dummy workpiece that has a first side and a second side opposite to the first side linearly from the first side with a focal point of the laser beam positioned inside the workpiece; and step “adjusting the first conditions … at the adjusted conditions”, in combination with the rest of the limitations of claims 1, 5 and 7.
	Claims 2-4 depend from claim 1; therefore, they are allowed with respect to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 21, 2022